Case 2:18-cv-08779-MCA-SCM Document 57 Filed 12/17/18 Page 1 of 1 PageID: 1207
                                                            P’ 1E. 2 S?S
                                                                                             +\QXV

                                                            G
                                                                              Q+4€     flO
                                                             jçk
                                                                                             t1
  BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP
  Joseph N. Gross (Admitted Pro Hac Vice)                            ed   .
                                                                                     Cco*
  Daniel Meier(NJ No. 041942006)
                                                                              .
  KevinM. Capuzzi(NJNo. 173442015)
  Continental Plaza II                                                 c x+ C
  411 Hackensack Ave., 3rd Floor                                                  SO ORDERED
  Hackensack, New Jersey 0760 1-6323                                                  s/Steven C. Mannwn
                                                                                                 MU1Ofl   U.S.M.L
  Attorneys for Defendants Stallion Express, LLC, Timothy Kravit, and ChristopI
                                                                                  Date:      12-f ic/Ig____
                           IN THE UNITED STATES DISTRICT COURT                               —




                              FOR THE DISTRICT Of NEW JERSEY


   STRATEGIC DELIVERY SOLUTIONS, LLC,                  Case No. 2:1 8-cv-08779-MCA-SCM

                  Plaintiff,                           DEFENDANTS’ MOTION TO STRIKE
                                                       PLAINTIFF’S DECEMBER 3, 2018
   v.                                                  LETTER AND FOR SANCTIONS FOR
                                                       EXPARTE COMMUNICATIONS WITH
   STALLION EXPRESS, LLC, et al.,                      THE COURT

                          Defendants.                  MOTION DAY: JANUARY 7, 2019


          Defendants Stallion Express, LLC (“Stallion”), Timothy Kravitz (“Kravitz”), and

   Christopher Sahadi (“Sahadi” and, collectively with Stallion and Kravitz, “Defendants”)

   respectfully move (this “Motion”) the Court for the entry of an order (i) striking Plaintiff

   Strategic Delivery Solutions, LLC’s (“Plaintiff’) December 3, 2018 letter (DI. 53) (the

   “Letter”), (ii) sanctioning Plaintiff for its ex parte communications with the Court and improper

   litigation tactics, and (iii) granting related relief.   In support of this Motion, Defendants

   respectfully state as follows:

                                    PRELIMINARY STATEMENT

           I.     Plaintiff commenced this action to enjoin Defendants’ supposed misappropriation

   of certain alleged proprietary documents belonging to Plaintiff. Plaintiffs Complaint identifies

   three such documents—a “Dispatch Management System (‘DMS’) User Guide, a SDS Mobile
